Exhibit 10.1
PEPSICO ANNUAL LONG-TERM INCENTIVE AWARD
STOCK OPTION / RESTRICTED STOCK UNITS TERMS AND CONDITIONS
     These Terms and Conditions, along with the PepsiCo Annual Long-Term
Incentive Award Summary (the “Award Summary”) delivered herewith and signed by
the individual named on the Award Summary (the “Participant”) shall constitute
an Agreement made as of the Grant Date (as indicated on the Award Summary), by
and between PepsiCo, Inc., a North Carolina corporation having its principal
office at 700 Anderson Hill Road, Purchase, New York 10577 (“PepsiCo,” and with
its divisions and direct and indirect subsidiaries, the “Company”), and the
Participant.
WITNESSETH:
     WHEREAS, the Board of Directors and shareholders of PepsiCo have approved
the PepsiCo, Inc. 2007 Long-Term Incentive Plan (the “Plan”), for the purposes
and subject to the provisions set forth in the Plan; and
     WHEREAS, pursuant to the authority granted to it in the Plan, the
Compensation Committee of the Board of Directors of PepsiCo (the “Committee”),
by resolution duly adopted at a meeting held on or prior to the Grant Date,
authorized the grant to the Participant of the stock options and/or restricted
stock units set forth on the Award Summary; and
     WHEREAS, awards granted under the Plan are to be evidenced by an Agreement
in such form and containing such terms and conditions as the Committee shall
determine.
     NOW, THEREFORE, it is mutually agreed as follows:
     A. Terms and Conditions Applicable to Stock Options. These terms and
conditions shall apply with respect to the stock options, if any, granted to the
Participant as indicated on the Award Summary.
          1. Grant. In consideration of the Participant remaining in the employ
of the Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo
hereby grants to the Participant, on the terms and conditions set forth herein,
the right and option to purchase the number of shares of PepsiCo Common Stock,
par value $.0167 per share, indicated on the Award Summary, at the
Grant/Exercise Price per share indicated on the Award Summary (the “Option
Exercise Price”), which was the Fair Market Value (as defined below) of PepsiCo
Common Stock on the Grant Date, rounded up to the nearest one-fourth. The right
to purchase each such share is referred to herein as an “Option.” All Options
granted hereunder shall be “Non-Qualified Stock Options” as defined in the Plan.
          2. Vesting and Exercisability. Subject to the terms and conditions set
forth herein, the Options shall become fully vested on the vesting date set
forth in the Award Summary (the “Vesting Date”) and shall be exercisable from
the Vesting Date through the expiration date set forth in the Award Summary (the
“Expiration Date”). Options may vest only while the Participant is actively
employed by the Company. Once vested and exercisable, and until terminated, all
or any portion of the Options may be exercised from time to time and at any time
under procedures that the Committee or its delegate shall establish from time to
time, including, without limitation, procedures regarding the frequency of
exercise and the minimum number of Options which may be exercised at any time.

1



--------------------------------------------------------------------------------



 



          3. Exercise Procedure. Subject to terms and conditions set forth
herein, Options may be exercised by giving written notice of exercise to PepsiCo
in the manner specified from time to time by PepsiCo. The aggregate Option
Exercise Price for the shares being purchased, together with any amount which
the Company may be required to withhold upon such exercise in respect of
applicable foreign, federal (including FICA), state and local taxes, must be
paid in full at the time of issuance of such shares.
          4. Effect of Termination of Employment, Death, Retirement and Total
Disability.
               (a) Termination of Employment. Options may vest only while the
Participant is actively employed by the Company. Thus, no vesting shall occur
following the termination of the Participant’s active employment with the
Company, and all unvested Options shall automatically be forfeited and cancelled
upon the date that the Participant’s active employment with the Company
terminates. Only vested Options may be exercised. Subject to subparagraphs 4(b),
4(c) and 4(d), vested Options shall be exercisable until, and shall
automatically be forfeited and cancelled upon, the earlier of the Expiration
Date and the date that is the last trading day on the New York Stock Exchange
during the 90-calendar day period after the date the Participant’s employment
with the Company terminates. It is intended that an authorized severance leave
of absence may extend employment for purposes of determining the period when
vested Options may be exercised. However, an authorized severance leave of
absence will not be treated as active employment, and, as a result, vesting of
unvested Options will not be extended by any such period.
               (b) Retirement Prior to Age 62. If the Participant’s employment
terminates prior to the Vesting Date, by reason of the Participant’s Retirement
(as defined below) prior to attaining at least age 62, then: (i) a portion of
the Options shall vest on the Participant’s last day of active employment with
the Company, with such portion determined in proportion to the Participant’s
active service (measured in calendar days) during the period commencing on the
Grant Date and ending on the Vesting Date; (ii) the Options shall continue to
become exercisable in accordance with Paragraph A.2 of this Agreement, with no
change in the earliest date of exercise as a result of the vesting provided by
this subparagraph 4(b); and (iii) the Options may be exercised by the
Participant prior to the Expiration Date in accordance with this Agreement.
               (c) Death, Total Disability, or Retirement on or After Age 62. If
the Participant’s employment terminates by reason of the Participant’s death,
Total Disability (as defined below), or Retirement after attaining at least age
62, then: (i) the Options shall become fully vested on the Participant’s last
day of active employment with the Company (which, for purposes of Total
Disability, means the effective date of Total Disability); (ii) the Options
shall continue to become exercisable in accordance with Paragraph A.2 of this
Agreement, with no change in the earliest date of exercise as a result of the
vesting provided by this subparagraph 4(c); and (iii) the Options may be
exercised by the Participant’s legal representative (or any person to whom the
Options may be transferred by will or the applicable laws of descent and
distribution), in the event of death, or the Participant, in the event of
Retirement or Total Disability, prior to the Expiration Date in accordance with
this Agreement.
               (d) Transfers to a Related Entity. In the event the Participant
transfers to a Related Entity (as defined below) as a result of actions by
PepsiCo, the Options shall continue to vest and to become exercisable after such
transfer and shall remain outstanding and be exercisable in accordance with this
Agreement by treating the Participant’s employment with the Related Entity as
employment with the Company for purposes of this Agreement.

2



--------------------------------------------------------------------------------



 



          5. Buy-Out of Option Gains. Except as provided in Paragraph D.2, at
any time after any Option becomes exercisable, the Committee shall have the
right, in its sole discretion and without the consent of the Participant, to
cancel such Option and to cause PepsiCo to pay to the Participant the excess of
the Fair Market Value of the shares of Common Stock covered by such Option over
the Option Exercise Price of such Option as of the date the Committee provides
written notice (the “Buy Out Notice”) of its intention to exercise such right.
Payments of such buy out amounts pursuant to this provision shall be effected by
PepsiCo as promptly as possible after the date of the Buy Out Notice and shall
be made in shares of Common Stock. The number of shares shall be the greatest
number of whole shares determined by dividing the amount of the payment to be
made by the Fair Market Value of a share of Common Stock at the date of the Buy
Out Notice. Payments of any such buy out amounts shall be made net of the
minimum applicable foreign, federal (including FICA), state and local
withholding taxes, if any.
          6. No Rights as Shareholder. The Participant shall have no rights as a
holder of PepsiCo Common Stock with respect to the Options granted hereunder
unless and until such Options are exercised and the shares have been registered
in the Participant’s name as owner.
     B. Terms and Conditions Applicable to Restricted Stock Units. These terms
and conditions shall apply with respect to the restricted stock units, if any,
granted to the Participant as indicated on the Award Summary.
          1. Grant. In consideration of the Participant remaining in the employ
of the Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo
hereby grants to the Participant, on the terms and conditions set forth herein,
the number of restricted stock units indicated on the Award Summary (the
“Restricted Stock Units”).
          2. Vesting. Subject to the terms and conditions set forth herein and
subparagraphs 2(a) and (b) below, the Restricted Stock Units shall become fully
vested on the Vesting Date and shall be paid as soon as practicable after that
date. Restricted Stock Units may vest only while the Participant is actively
employed by the Company. The Restricted Stock Units payable pursuant to the
preceding sentence shall be reduced by any Restricted Stock Units that are paid
pursuant to subparagraphs (a) and (b) below.
               (a) Eligibility for Retirement Prior to Age 62. A Participant
shall be vested in 33% of his Restricted Stock Units on the first February 1
that follows the Grant Date if on such February 1 the Participant: (i) is
eligible for Retirement, (ii) is not yet age 62, and (iii) has been actively
employed by the Company continuously since the Grant Date. This vested portion
shall be paid as soon as practicable after this February 1. A Participant shall
be vested in 66% of his Restricted Stock Units on the second February 1 that
follows the Grant Date if on such February 1 the conditions in (i), (ii) and
(iii) of this Paragraph B.2(a) are satisfied. This vested portion shall be paid
as soon as practicable after this second February 1 (net of any Restricted Stock
Units previously paid out).
               (b) Eligibility for Retirement on or After Age 62. A Participant
shall be fully vested in his Restricted Stock Units on the first February 1 that
follows the Grant Date if on such February 1 the Participant: (i) is eligible
for Retirement, (ii) is at least age 62, and (iii) has been actively employed by
the Company continuously since the Grant Date. The Participant’s Restricted
Stock Units shall be paid as soon as practicable after this February 1. A
Participant shall be fully vested in his Restricted Stock Units on the second
February 1 that follows the Grant Date if on such February 1 the conditions in
(i), (ii) and (iii) of this Paragraph B.2(b) are satisfied. The

3



--------------------------------------------------------------------------------



 



Participant’s Restricted Stock Units shall be paid as soon as practicable after
this second February 1 (net of any Restricted Stock Units previously paid out).
          3. Payment. Restricted Stock Units that vest and become payable shall
be settled in shares of PepsiCo Common Stock with the Participant receiving one
share of PepsiCo Common Stock for each vested Restricted Stock Unit. No
fractional shares shall be delivered under this Agreement, and so any fractional
share that may be payable shall be rounded to the nearest whole share. Any
amount that the Company may be required to withhold upon the settlement of
Restricted Stock Units and/or the payment of dividend equivalents (see
Paragraph B.5 below) in respect of applicable foreign, federal (including FICA),
state and local taxes, must be paid in full at the time of the issuance of
shares or payment of cash. Unless the Participant makes other arrangements to
satisfy this withholding obligation in accordance with procedures approved by
the Company in its discretion, the Company shall withhold shares to satisfy the
required withholding obligation related to the settlement of Restricted Stock
Units.
          4. Effect of Termination of Employment, Death, Retirement and Total
Disability.
               (a) Termination of Employment. Restricted Stock Units may vest
and become payable only while the Participant is actively employed by the
Company. Thus, vesting ceases upon the termination of the Participant’s active
employment with the Company. Subject to subparagraphs 4(b), 4(c) and 4(d), all
unvested Restricted Stock Units shall automatically be forfeited and canceled
upon the date that the Participant’s active employment with the Company
terminates. An authorized severance leave of absence will not be treated as
active employment, and, as a result, the vesting of Restricted Stock Units will
not be extended by any such period.
               (b) Retirement Prior to Age 62. If the Participant’s employment
terminates prior to the Vesting Date, by reason of the Participant’s Retirement
prior to attaining age 62, then a whole number of Restricted Stock Units shall
vest on the Participant’s last day of active employment with the Company, with
such number determined in proportion to the Participant’s active service
(measured in calendar days) during the period commencing on the Grant Date and
ending on the Vesting Date, and shall be paid as soon as practicable after that
date (net of any Restricted Stock Units previously paid out).
               (c) Death, Total Disability, or Retirement on or After Age 62. If
the Participant’s employment terminates by reason of the Participant’s death,
Total Disability (as defined below), or Retirement after attaining at least age
62, then the Restricted Stock Units shall become fully vested on the
Participant’s last day of active employment with the Company (which, for
purposes of Total Disability, means the effective date of Total Disability) and
will be paid as soon as practicable after that date (net of any Restricted Stock
Units previously paid out).
               (d) Transfers to a Related Entity. In the event the Participant
transfers to a Related Entity (as defined below) as a result of actions by
PepsiCo, the Restricted Stock Units shall continue to vest (and their time of
payment shall be determined) after such transfer by treating the Participant’s
employment with the Related Entity as employment with the Company for purposes
of this Agreement.
          5. Dividend Equivalents. During the vesting period, the Participant
shall accumulate dividend equivalents with respect to the Restricted Stock
Units, which dividend equivalents shall be paid in cash (without interest) to
the Participant only if and when the applicable Restricted Stock Units vest and
become payable. Dividend equivalents shall equal the dividends actually

4



--------------------------------------------------------------------------------



 



paid with respect to PepsiCo Common Stock during the vesting period while (and
to the extent) the Restricted Stock Units remain outstanding and unpaid.
          6. No Rights as Shareholder. The Participant shall have no rights as a
holder of PepsiCo Common Stock with respect to the Restricted Stock Units
granted hereunder unless and until such Restricted Stock Units have been settled
in shares of Common Stock that have been registered in the Participant’s name as
owner.
     C. Prohibited Conduct.
          In consideration of the Company disclosing and providing access to
Confidential Information, as more fully described in Paragraph C.2 below, after
the date hereof, the grant by the Company of the Options and Restricted Stock
Units, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Participant and the Company, intending to be
legally bound, hereby agree as follows.
          1. Non-Competition and Non-Solicitation. The Participant hereby
covenants and agrees that at all times during his or her employment with the
Company and for a period of twelve months after the termination of the
Participant’s employment with the Company for any reason whatsoever (including a
termination due to the Participant’s Retirement or Total Disability), he or she
will not, without the prior written consent of PepsiCo’s chief personnel officer
or chief legal officer, either directly or indirectly, for himself/herself or on
behalf of or in conjunction with any other person, partnership, corporation or
other entity, engage in any activities prohibited in the following Paragraphs
C.1(a) through (c):
               (a) The Participant shall not, in any country in which the
Company operates, accept any employment, assignment, position or responsibility,
or provide services in any capacity or acquire any ownership interest which
involves the Participant’s Participation in an entity that markets, sells,
distributes or produces Covered Products, unless such entity makes retail sales
or consumes Covered Products without in any way competing with the Company;
               (b) With respect to Covered Products, the Participant shall not
directly or indirectly solicit for competitive business purposes any customer or
Prospective Customer of the Company called on, serviced by, or contacted by the
Participant in any capacity during his or her employment; or
               (c) The Participant shall not in any way, directly or indirectly
(including through someone else acting on the Participant’s recommendation,
suggestion, identification or advice), solicit any Company employee to leave the
Company’s employment or to accept any position with any other entity.
          2. Non-Disclosure. In order to assist the Participant with his or her
duties, the Company shall continue to provide the Participant with access to
confidential and proprietary operational information and other confidential
information which is either information not known by actual or potential
competitors, customers and third parties of the Company or is proprietary
information of the Company (“Confidential Information”). Such Confidential
Information shall include all non-public information the Participant acquired as
a result of his or her positions with the Company which might be of any value to
a competitor of the Company, or which might cause any economic loss or
substantial embarrassment to the Company or its customers, bottlers,
distributors or suppliers if used or disclosed. Examples of such Confidential
Information include,

5



--------------------------------------------------------------------------------



 



without limitation, non-public information about the Company’s customers,
suppliers, distributors and potential acquisition targets; its business
operations, structure and methods of operation; its product lines, formulae and
pricing; its processes, machines and inventions; its research and know-how; its
production techniques; its financial data; its advertising and promotional ideas
and strategy; information maintained in its computer systems; devices,
processes, compilations of information and records; and its plans and
strategies. The Participant agrees that such Confidential Information remains
confidential even if committed to the Participant’s memory. The Participant
agrees, during the term of his or her employment and at all times thereafter,
not to use, divulge, or furnish or make accessible to any third party, company,
corporation or other organization (including but not limited to, customers,
competitors, or governmental agencies), without the Company’s prior written
consent, any Confidential Information of the Company, except as necessary in his
or her position with the Company.
          3. Return of Confidential Information and Company Property. The
Participant agrees that whenever the Participant’s employment with the Company
ends for any reason, (a) all documents containing or referring to the Company’s
Confidential Information as may be in the Participant’s possession, or over
which the Participant may have control, and all other property of the Company
provided to the Participant by the Company during the course of the
Participant’s employment with the Company will be returned by the Participant to
the Company immediately, with no request being required; and (b) all Company
computer and computer-related equipment and software, and all Company property,
files, records, documents, drawings, specifications, lists, equipment, and
similar items relating to the business of the Company, whether prepared by the
Participant or otherwise, coming into the Participant’s possession or control
during the course of his employment shall remain the exclusive property of the
Company, and shall be delivered by the Participant to the Company immediately,
with no request being required.
          4. Misconduct. The Participant shall not engage in any of the
following acts that are considered to be contrary to the Company’s best
interests during the term of his or her employment with the Company:
(a) violating the Company’s Code of Conduct, Insider Trading Policy or any other
written policies of the Company, (b) unlawfully trading in the securities of
PepsiCo or of any other company based on information gained as a result of his
or her employment with the Company, or (c) engaging in any activity which
constitutes gross misconduct.
          5. Reasonableness of Provisions. The Participant agrees that: (a) the
terms and provisions of this Agreement are reasonable and constitute an
otherwise enforceable agreement to which the terms and provisions of this
Paragraph C are ancillary or a part of; (b) the consideration provided by the
Company under this Agreement is not illusory; (c) the restrictions contained in
this Paragraph C are necessary and reasonable for the protection of the
legitimate business interests and goodwill of the Company; and (d) the
consideration given by the Company under this Agreement, including, without
limitation, the provision by the Company of Confidential Information to the
Participant, gives rise to the Company’s interest in the covenants set forth in
this Paragraph C.
          6. Repayment and Forfeiture. The Participant specifically recognizes
and affirms that each of the covenants contained in Paragraphs C.1 through C.4
of this Agreement is a material and important term of this Agreement which has
induced the Company to provide for the award of the Options and/or Restricted
Stock Units granted hereunder, the disclosure of Confidential Information
referenced herein, and the other promises made by the Company herein. The
Participant further agrees that in the event that (i) the Company determines
that the Participant

6



--------------------------------------------------------------------------------



 



has breached any term of Paragraphs C.1 through C.4 or (ii) all or any part of
Paragraph C is held or found invalid or unenforceable for any reason whatsoever
by a court of competent jurisdiction in an action between the Participant and
the Company, in addition to any other remedies at law or in equity the Company
may have available to it, the Company may in its sole discretion:
               (a) Cancel any unexercised Options or unpaid Restricted Stock
Units granted hereunder;
               (b) Require the Participant to pay to the Company all gains
realized from the exercise of any Options granted hereunder; and/or
               (c) Require the Participant to pay to the Company the value
(determined as of the Payment Date) of any Restricted Stock Units granted
hereunder that have been paid out.
          7. Equitable Relief. In the event the Company determines that the
Participant has breached or attempted or threatened to breach any term of
Paragraph C, in addition to any other remedies at law or in equity the Company
may have available to it, it is agreed that the Company shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without the necessity of (a) proving
irreparable harm, (b) establishing that monetary damages are inadequate or
(c) posting any bond with respect thereto) against the Participant prohibiting
such breach or attempted or threatened breach by proving only the existence of
such breach or attempted or threatened breach.
          8. Extension of Restrictive Period. The Participant agrees that the
period during which the covenants contained in this Paragraph C shall be
effective shall be computed by excluding from such computation any time during
which the Participant is in violation of any provision of Paragraph C.
          9. Acknowledgments. The Company and the Participant agree that it was
their intent to enter into a valid and enforceable agreement. The Participant
and the Company thereby acknowledge the reasonableness of the restrictions set
forth in Paragraph C, including the reasonableness of the geographic area,
duration as to time and scope of activity restrained. The Participant further
acknowledges that his or her skills are such that he or she can be gainfully
employed in noncompetitive employment and that the agreement not to compete will
not prevent him or her from earning a living. The Participant agrees that if any
covenant contained in Paragraph C of this Agreement is found by a court of
competent jurisdiction to contain limitations as to time, geographical area, or
scope of activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company,
then the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographical area, and scope
of activity to be restrained to be reasonable and to impose a restraint that is
not greater than necessary to protect the goodwill and other business interests
of the Company and to enforce the covenants as reformed.
          10. Provisions Independent. The covenants on the part of the
Participant in this Paragraph C shall be construed as an agreement independent
of any other agreement, including any employee benefit agreement, and
independent of any other provision of this Agreement, and the existence of any
claim or cause of action of the Participant against the Company, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Company of such covenants.

7



--------------------------------------------------------------------------------



 



          11. Notification of Subsequent Employer. The Participant agrees that
the Company may notify any person or entity employing the Participant or
evidencing an intention of employing the Participant of the existence and
provisions of this Agreement.
          12. Transfers to a Related Entity. In the event the Participant
transfers to a Related Entity (as defined below) as a result of actions by
PepsiCo, any reference to “Company” in this Paragraph C shall be deemed to refer
to such Related Entity in addition to the Company.
     D. Additional Terms and Conditions.
          1. Adjustment for Change in Common Stock. In the event of any change
in the outstanding shares of PepsiCo Common Stock by reason of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination or exchange of shares, spin-off or other similar corporate change,
(a) the number and type of shares which the Participant may purchase pursuant to
the Options and the Option Exercise Price at which the Participant may purchase
such shares shall be adjusted, and (b) the number and type of shares to which
the Restricted Stock Units held by the Participant relate shall be adjusted, in
the case of (a) and (b), as may be, and to such extent (if any), determined to
be appropriate and equitable by the Committee.
          2. Effect of Change in Control. In the event of a Change in Control
(as defined in the Plan), the following provisions shall apply:
               (a) If the successor corporation (or affiliate thereto)
(1) assumes the outstanding Options and Restricted Stock Units granted hereunder
or (2) replaces the outstanding Options and Restricted Stock Units with equity
awards that preserve the existing value of such Options and Restricted Stock
Units at the time of the Change in Control and provide for subsequent payout in
accordance with a vesting schedule that is the same or more favorable to the
Participant than the vesting schedule applicable to such Options and Restricted
Stock Units, then the outstanding Options and Restricted Stock Units or such
substitutes thereof shall remain outstanding and be governed by their respective
terms and the provisions of the Plan, subject to Paragraph D.2(c) below.
               (b) If the outstanding Options and Restricted Stock Units granted
hereunder are not assumed or replaced in accordance with Paragraph D.2(a) above,
then upon the Change in Control, (1) the outstanding Options granted hereunder
shall immediately vest and become exercisable and shall remain outstanding in
accordance with their terms and the outstanding Restricted Stock Units granted
hereunder shall immediately vest and shall be paid immediately in accordance
with their terms or, if later, as of the earliest permissible date under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
(2), notwithstanding Paragraph D.2(b)(1) but after taking into account the
accelerated vesting set forth therein, the Board may, in its sole discretion,
provide for cancellation of the outstanding Options and Restricted Stock Units
at the time of the Change in Control in which case a payment of cash, property
or a combination thereof shall be made to the Participant that is determined by
the Board in its sole discretion and that, in the case of the Restricted Stock
Units, is at least equal to the value of the consideration that would be
received in such Change in Control by the holders of PepsiCo’s securities
relating to such awards and, in the case of the outstanding Options, is at least
equal to the excess, if any, of the value of such consideration over the Option
Exercise Price for such Options.

8



--------------------------------------------------------------------------------



 



               (c) If the outstanding Options and Restricted Stock Units granted
hereunder are assumed or replaced in accordance with Paragraph D.2(a) and the
Participant’s employment with the Company (or, if applicable, a successor
corporation) is terminated by the Company or such successor for any reasons
other than Cause or by the Participant for Good Reason, in each case, within the
two-year period commencing on the Change in Control, then, as of the date of the
Participant’s termination, (1) the outstanding Options granted hereunder shall
immediately vest and become exercisable and shall remain outstanding until the
Expiration Date and (2) the outstanding Restricted Stock Units granted hereunder
shall immediately vest and shall be paid immediately in accordance with their
terms or, if later, as of the earliest permissible date under Code Section 409A.
For purposes of this Paragraph D.2, “Cause” and “Good Reason” are defined in the
Plan and a termination for Cause or Good Reason is subject to the terms and
conditions set forth in the Plan.
          3. Nontransferability. Unless the Committee specifically determines
otherwise: (a) the Options and Restricted Stock Units are personal to the
Participant and, with respect to Options, during the Participant’s lifetime,
such Options may be exercised only by the Participant, and (b) the Options and
Restricted Stock Units shall not be transferable or assignable, other than in
the case of the Participant’s death by will, the laws of descent and
distribution, and any such purported transfer or assignment shall be null and
void.
          4. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
               (a) “Covered Products” means any product which falls into one or
more of the following categories, so long as the Company is producing,
marketing, selling or licensing such product anywhere in the world: beverages,
including without limitation carbonated soft drinks, tea, water, juice drinks,
sports drinks, coffee drinks, and value added dairy drinks; juices and juice
products; snacks, including salty snacks, sweet snacks, meat snacks, granola and
cereal bars, and cookies; hot cereals; pancake mixes; value-added rice products;
pancake syrup; value-added pasta products; ready-to-eat cereals; dry pasta
products; or any product or service which the Participant had reason to know was
under development by the Company during the Participant’s employment with the
Company.
               (b) “Fair Market Value” of a share of PepsiCo Common Stock on any
date shall mean an amount equal to the mean of the high and low sales prices for
a share of PepsiCo Common Stock as reported on the composite tape for securities
listed on The New York Stock Exchange, Inc. on the date in question (or if no
sales of Common Stock were made on said Exchange on such date, on the next
preceding day on which sales were made on such Exchange).
               (c) “Participation” shall be construed broadly to include,
without limitation: (i) serving as a director, officer, employee, consultant or
contractor with respect to such a business entity; (ii) providing input, advice,
guidance or suggestions to such a business entity; or (iii) providing a
recommendation or testimonial on behalf of such a business entity or one or more
products it produces.
               (d) “Prospective Customer” shall mean any individual or entity of
which the Participant has gained knowledge as a result of the Participant’s
employment with the Company and with which the Participant dealt with or had
contact with during the six (6) months preceding his or her termination of
employment with the Company.

9



--------------------------------------------------------------------------------



 



               (e) “Related Entity” shall mean any entity as to which the
Company directly or indirectly owns 20% or more of the entity’s voting
securities, general partnership interests, or other voting or management rights
at the relevant time.
               (f) “Retirement” shall mean (i) early, normal or late retirement
under the U.S. pension plan of the Company in which the Participant participates
(if any), (ii) retirement as explicitly set out in an individual agreement
between the Company and the Participant for this purpose in effect on the Grant
Date, (iii) termination of employment after attaining at least age 55 with at
least 10 years of service with the Company (or, if earlier, after attaining at
least age 65 and completing at least five years of service with the Company), or
(iv) retirement as otherwise determined by the Committee.
               (g) “Total Disability” shall mean becoming totally and
permanently disabled, as determined for purposes of the Company’s Long Term
Disability Plan (or in the absence of such Disability Plan being applicable to
the Participant, as determined by the Committee in its sole discretion).
          5. Notices. Any notice to be given to PepsiCo in connection with the
terms of this Agreement shall be addressed to PepsiCo at 700 Anderson Hill Road,
Purchase, New York 10577, Attention: Vice President, Compensation, or such other
address as PepsiCo may hereafter designate to the Participant. Any such notice
shall be deemed to have been duly given when personally delivered, addressed as
aforesaid, or when enclosed in a properly sealed envelope or wrapper, addressed
as aforesaid, and deposited, postage prepaid, with the federal postal service.
          6. Binding Effect.
               (a) This Agreement shall be binding upon and inure to the benefit
of any assignee or successor in interest to PepsiCo, whether by merger,
consolidation or the sale of all or substantially all of PepsiCo’s assets.
PepsiCo will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of PepsiCo expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that PepsiCo would be required to
perform it if no such succession had taken place.
               (b) This Agreement shall be binding upon and inure to the benefit
of the Participant or his or her legal representative and any person to whom the
Options and Restricted Stock Units may be transferred by will or the applicable
laws of descent and distribution.
          7. No Contract of Employment; Agreement’s Survival. This Agreement is
not a contract of employment. This Agreement does not impose on the Company any
obligation to retain the Participant in its employ and shall not interfere with
the ability of the Company to terminate the Participant’s employment
relationship at any time. This Agreement shall survive the termination of the
Participant’s employment for any reason.
          8. Registration, Listing and Qualification of Shares. The Committee
may require that the Participant make such representations and agreements and
furnish such information as the Committee deems appropriate to assure compliance
with or exemption from the requirements of any securities exchange, any foreign,
federal, state or local law, any governmental regulatory body, or any other
applicable legal requirement, and PepsiCo Common Stock shall not be issued

10



--------------------------------------------------------------------------------



 



unless and until the Participant makes such representations and agreements and
furnished such information as the Committee deems appropriate.
          9. Amendment; Waiver. The terms and conditions of this Agreement may
be amended in writing by the chief personnel officer or chief legal officer of
PepsiCo (or either of their delegates), provided, however, that (i) no such
amendment shall be adverse to the Participant without the Participant’s written
consent (except to the extent the Committee reasonably determines that such
amendment is necessary or appropriate to comply with applicable law, including
the provisions of Code Section 409A and the regulations thereunder pertaining to
the deferral of compensation, or the rules and regulations of any stock exchange
on which PepsiCo Common Stock is listed or quoted); and (ii) the amendment must
be permitted under the Plan. The Company’s failure to insist upon strict
compliance with any provision of this Agreement or failure to exercise, or any
delay in exercising, any right, power or remedy under this Agreement shall not
be deemed to be a waiver of such provision or any such right, power or remedy
which the Board, the Committee or the Company has under this Agreement.
          10. Severability or Reform by Court. In the event that any provision
of this Agreement is deemed by a court to be broader than permitted by
applicable law, then such provision shall be reformed (or otherwise revised or
narrowed) so that it is enforceable to the fullest extent permitted by
applicable law. If any provision of this Agreement shall be declared by a court
to be invalid or unenforceable to any extent, the validity or enforceability of
the remaining provisions of this Agreement shall not be affected.
          11. Plan Controls. The Options, Restricted Stock Units and the terms
and conditions set forth herein are subject in all respects to the terms and
conditions of the Plan and any guidelines, policies or regulations which govern
administration of the Plan, which shall be controlling. The Committee reserves
its rights to amend or terminate the Plan at any time without the consent of the
Participant; provided, however, that Options and Restricted Stock Units
outstanding under the Plan at the time of such action shall not, without the
Participant’s written consent, be adversely affected thereby (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law, including the provisions
of Code Section 409A and the regulations thereunder pertaining to the deferral
of compensation, or the rules and regulations of any stock exchange on which
PepsiCo Common Stock is listed or quoted). All interpretations or determinations
of the Committee or its delegate shall be final, binding and conclusive upon the
Participant (and his or her legal representatives and any recipient of a
transfer of the Options or Restricted Stock Units permitted by this Agreement)
on any question arising hereunder or under the Plan or other guidelines,
policies or regulations which govern administration of the Plan.
          12. Participant Acknowledgements. By entering into this Agreement, the
Participant acknowledges and agrees that:
               (a) the Option and/or Restricted Stock Unit grant will be
exclusively governed by the terms of the Plan, including the right reserved by
the Company to amend or cancel the Plan at any time without the Company
incurring liability to the Participant (except for Options and Restricted Stock
Units already granted under the Plan);
               (b) the Participant has been provided a copy of PepsiCo’s
Prospectus relating to the Plan, the Options and the shares covered thereby, and
the Restricted Stock Units;

11



--------------------------------------------------------------------------------



 



               (c) stock options and restricted stock units are not a
constituent part of the Participant’s salary and that the Participant is not
entitled, under the terms and conditions of his/her employment, or by accepting
or being awarded the Options and/or Restricted Stock Units pursuant to this
Agreement to require options, restricted stock units or other awards to be
granted to him/her in the future under the Plan or any other plan;
               (d) upon exercise of the Options or vesting of Restricted Stock
Units the Participant will arrange for payment to the Company an estimated
amount to cover employee payroll taxes resulting from the exercise and/or, to
the extent necessary, any balance may be withheld from the Participant’s wages;
               (e) benefits received under the Plan will be excluded from the
calculation of termination indemnities or other severance payments;
               (f) in the event of termination of the Participant’s employment,
a severance or notice period to which the Participant may be entitled under
local law and which follows the date of termination specified in a notice of
termination or other document evidencing the termination of the Participant’s
employment will not be treated as active employment for purposes of this
Agreement and, as a result, vesting of unvested Options or Restricted Stock
Units will not be extended by any such period;
               (g) the Participant will seek all necessary approval under, make
all required notifications under and comply with all laws, rules and regulations
applicable to the ownership of stock options and stock and the exercise of stock
options, including, without limitation, currency and exchange laws, rules and
regulations; and, in the event that any of the Participant’s Options or
Restricted Stock Units, including any such awards previously granted, become
subject to the Indian fringe benefit tax (“FBT”), the Participant will be
responsible for the FBT imposed on such awards and consents to provide payment
to the Company of the applicable FBT at the time such FBT is due in accordance
with the procedures specified from time to time by the Company; and
               (h) this Agreement will be interpreted and applied so that the
Options and Restricted Stock Units will not be subject to Code Section 409A. If,
notwithstanding the preceding sentence, the Options or Restricted Stock Units
become subject to Code Section 409A, this Agreement will be modified to the
extent the Committee reasonably determines that is necessary or appropriate for
such Options or Restricted Stock Units to comply with Code Section 409A.
          13. Right of Set-Off. The Participant agrees, in the event that the
Company in its reasonable judgment determines that the Participant owes the
Company or any Related Entity any amount due to any loan, note, obligation or
indebtedness, including but not limited to amounts owed to the Company pursuant
to the Company’s tax equalization program or the Company’s policies with respect
to travel and business expenses, and if the Participant has not satisfied such
obligation(s), then the Company may instruct the plan administrator to withhold
and/or sell shares of PepsiCo Common Stock acquired by the Participant upon
exercise of his or her Options or settlement of the Restricted Stock Units, or
the Company may deduct funds equal to the amount of such obligation from other
funds due to the Participant from the Company.
          14. Electronic Delivery and Acceptance. The Participant hereby
consents and agrees to electronic delivery of any Plan documents, proxy
materials, annual reports and other related documents. The Participant hereby
consents to any and all procedures that the Company has

12



--------------------------------------------------------------------------------



 



established or may establish for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any programs
adopted under the Plan), and agrees that his or her electronic signature is the
same as, and shall have the same force and effect as, his or her manual
signature. Participant consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
          15. Data Privacy. Participant hereby acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Paragraph D.15. Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect Participant’s ability to participate in the Plan. The Company
and Participant’s employer hold certain personal information about Participant,
that may include his/her name, home address and telephone number, date of birth,
social security number or other employee identification number, salary grade,
hire data, salary, nationality, job title, any shares of PepsiCo Common Stock,
or details of all options, restricted stock units or any other entitlement to
shares of stock awarded, canceled, purchased, vested, or unvested, for the
purpose of managing and administering the Plan (“Data”). PepsiCo and/or its
subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of Participant’s participation
in the Plan, and PepsiCo and/or any of its subsidiaries may each further
transfer Data to any third parties assisting PepsiCo in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Participant’s authorizes them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on Participant’s behalf to a broker or other third party with
whom Participant may elect to deposit any shares of stock acquired pursuant to
the Plan. Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect Participant’s ability to
participate in the Plan.
          16. Stock Ownership / Exercise & Hold Guidelines. The Participant
agrees as a condition of this grant that, in the event that the Participant is
subject to the Company’s Stock Ownership or Exercise & Hold Guidelines, the
Participant shall not sell any shares obtained upon exercise of the Options or
settlement of the Restricted Stock Units unless such sale complies with the
Stock Ownership and Exercise & Hold Guidelines as in effect from time to time.
          17. Governing Law. Notwithstanding the provisions of Paragraphs D.11
and D.12, this Agreement shall be governed, construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflict of law
rules or principles.
          18. Choice of Venue. Notwithstanding the provisions of Paragraphs D.11
and D.12, any action or proceeding seeking to enforce any provision of or based
on any right arising out of this Agreement may be brought against the
Participant or the Company only in the courts of the State of New York or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of New York, and the Participant and the Company consents to
the jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.

13



--------------------------------------------------------------------------------



 



          19. Entire Agreement. This Agreement contains all the understanding
and agreements between the Participant and the Company regarding the subject
matter hereof.

14



--------------------------------------------------------------------------------



 



PepsiCo Annual Long-Term Incentive Award Summary
Executive Name:
Grant Date:
Grant Price: $
CORE ANNUAL AWARD
Restricted Stock Units:
Stock Options:
CORE ANNUAL AWARD DETAILS
RESTRICTED STOCK UNITS AWARD
US Dollar Value Core Annual Award:
Percentage RSU:
Restricted Stock Unit Award Value:
Grant Price: $
Number of Restricted Stock Units Granted:
Vesting Date*:
STOCK OPTIONS AWARD
US Dollar Value Core Annual Award:
Percentage Stock Options:
Stock Option Award Value:
Conversion Factor: 4x
Stock Option Award Face Value:
Option Exercise (Grant) Price: $
Number of Options Granted:
Vesting Date*:
Expiration Date:
 

*   Vesting and exercisability are subject to the terms and conditions of the
award

AWARD ACCEPTANCE
This PepsiCo Annual Long-Term Incentive Award (“Award”) is not considered valid
unless you accept it on or before [insert date 180 days after notification]. At
the bottom of this Award Summary, you can indicate that you either “Accept” or
“Reject” the Award. By pressing the “Accept” button below and accepting your
Award, you acknowledge having received and read this Award Summary, the Terms
and Conditions document and the Plan under which this Award was granted and you
agree to comply with, and be bound by, the terms and conditions of the Plan,
this Award Summary and the Terms and Conditions document. If you “Reject” this
Award, the Award will be null and void and will NOT become yours. Likewise, if
you do not either “Accept” or “Reject” this Award on or before [insert date
180 days after notification], the Award will be null and void and will NOT
become yours.

      ACCEPT   REJECT

15